Citation Nr: 1620504	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the postoperative residuals of herniated nucleus pulposus (HNP) with laminectomy at L4-5.  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity (RLE).  

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity (LLE).  

4.  Entitlement to service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	John P. Dorrity (appointed under 38 C.F.R. § 14.630)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to April 1954.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran is represented in this case pursuant to 38 C.F.R. § 14.630 (2015).  This provision allows for representation by an individual unaccredited by VA for one time only.  The Veteran completed the necessary requirements with the filing of a VA FORM 21-22a in January 2015, signed by him and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630(a) (2015).  

In April 2013, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In May 2013, the Veteran's claim for increased ratings for his service-connected HNP and for radiculopathy of the RLE and the LLE were remanded for additional evidentiary development, to include contemporaneous examinations.  The Board also noted that claims for entitlement to secondary service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities and entitlement to an extraschedular rating and/or a TDIU had been raised.  It was further explained that a claim for secondary service connection was raised by the Veteran's April 2013 hearing testimony and this issue, along with the inextricably intertwined with the TDIU claim, were addressed in the Board's remand directives.  Specifically, opinion was to be obtained by a VA examiner as to whether the Veteran had disabilities as a result of falls associated with his service-connected HNP or bilateral radiculopathy of the lower extremities.  Moreover, opinion was to be provided regarding the Veteran's employability based on his service-connected disabilities.  

Subsequently, the RO denied increased ratings for the Veteran's HNP and radiculopathy of the lower extremities as evidenced in a January 2015 supplemental statement of the case (SSOC).  The RO also denied entitlement to a TDIU.  The RO failed to address the claim for secondary service connection.  This omission was noted by the RO in a September 2015 VA FORM 21-6789.  The claim for service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities was deferred pending proper notice to the Veteran and pending completion of the medical evidence requested in the Board's 2013 remand.  This claim remains before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


In the decision below, the claim of entitlement to a rating in excess of 40 percent for residuals of HNP with laminectomy at L4-5 is addressed.  The remaining claims: entitlement to ratings in excess of 10 percent for radiculopathy of the RLE and LLE; entitlement to service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected HNP with laminectomy at L4-5 has been manifested by chronic pain and limited motion no worse than forward flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees; without intervertebral disc syndrome (IVDS) resulting in incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for residuals of HNP with laminectomy at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a June 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2009 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, VA examination reports, private treatment records, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in September 2013 which, as detailed below, includes findings addressing the severity of the Veteran's service-connected low back disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The appellant was afforded the opportunity to testify before a VLJ in April 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's increased rating claim that was on appeal at that time.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See, e.g, Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Specific DCs Applicable as to the Veteran's 
Lumbar Spine Disorder

The Veteran's service-connected HNP with laminectomy at L4-5 is rated as 40 percent disabling.  A 40 percent rating has been in effect since 1989, and since rating decision in May 2007, the Veteran has been rated under the General Rating Formula for Diseases and Injuries of the Spine and DC 5242 regarding degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242 (2015).  The current claim ensued following a September 2009 rating decision which confirmed and continued the 40 percent rating in effect for the lumbar spine disorder.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Finally, a maximum schedular 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

Notably, the General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Veteran is already separately service connected for bilateral lower extremity radiculopathy.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula for Rating IVDS, a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

Background

In April 2009, the Veteran reported worsening low back pain.  Magnetic resonance imaging (MRI) was conducted at that time.  It showed extensive multilevel degenerative changes, most significant in L1-L2 and severe narrowing of the spinal canal at this level and moderate narrowing of the spinal canal at L2-L3 and L3-L4.  There was severe bilateral neural foraminal stenosis at L1-L2, L3-L4, and L5-S1.  There was severe narrowing of the right neural foramen at L2-L3.  The Veteran again reported increased low back pain in June 2009.  

Upon VA spine examination in July 2009, the Veteran said that his back pain had gradually worsened and occurred daily.  He also experienced radiculopathy in both extremities (for which service connection is now in effect).  The pain was aggravated with sitting and walking.  There had been no incapacitating episodes or flare-ups.  He did not use an assistive device, and there was no interference with his job, but the pain did limit how long he could stand and how far he could walk.  Upon physical examination, there was loss of lumbar lordosis.  Range of motion (ROM) testing showed that he could flex to 50 degrees, extend 10 degrees, side bend to 10 degrees on the right and 15 degrees on the left.  He could rotate on the right to 15 degrees and 10 degrees on the left.  He complained of pain in all ranges of motion.  After repetitive motion of the lumbosacral spine, there was no additional loss of joint function due to pain, fatigue, or lack of endurance.  

Upon VA peripheral neuropathy examination in September 2009, ROM testing showed forward flexion to 55 degrees with lateral flexion to 20 degrees.  Lateral rotation was to 20 degrees and extension was to 15 degrees.  

When seen by a private examiner in December 2009, testing showed peak bone mineral density in the lumbar spine, but there were significant degenerative changes present.  

The Veteran continued to be seen by VA in 2010-2013 for his chronic low back pain.  At the April 2013 videoconference hearing, the Veteran testified as to increased low back pain, usually in the 7-8 range out of a scale to 10.  He often lost his balance and took medication for his back problems.  

As previously noted, the Board remanded the claim in May 2013 for a contemporaneous VA examination.  The requested exam was conducted in September 2013.  At that time, the examiner reviewed the file and examined the Veteran.  It was noted that the Veteran had lumbar stenosis.  His pain had increased over time.  It was described as constant, dull and intermittently sharp.  It averaged 6 out of 10 on the pain scale.  Flare-ups did not affect the function of the back.  On ROM testing, forward flexion was to 45 degrees.  Extension was to 10 degrees with bilateral lateral motion to 10 degrees.  Rotation on the right was to 15 degrees and to 10 degrees on the left.  There was no objective evidence of painful motion.  The findings were the same after repetitive use testing.  As for functional loss, the examiner noted that the Veteran experienced pain on movement, and there was guarding and/or muscle spasm of the thoracolumbar spine.  This resulted in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Reflex examination was hypoactive (1+).  Sensory examination was normal in the lower extremities.  The examiner stated that IVDS was not demonstrated.  It was noted that the Veteran used a walker.  The final impressions were primarily a list of previous MRI testing results.  

VA records show treatment in 2014 primarily related to his radiculopathy.  The Veteran also submitted a private electromyography (EMG) report dated in March 2015.  These records are pertinent to his service-connected RLE and LLE conditions.  These disabilities are addressed in the remand portion that follows.  

Analysis

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a disability rating in excess of 40 percent for postoperative residuals of HNP with laminectomy at L4-5.  

In order to warrant an increased 50 or 100 percent disability rating, the Veteran must experience unfavorable ankylosis of the entire thoracolumbar spine or the entire (thoracolumbar and cervical) spine, respectively.  38 C.F.R. § 4.71a, DC 5242 (2015).  Such impairment was simply not documented during the period in question, to include upon VA examinations in 2009 and 2013.  

The Board acknowledges that unfavorable ankylosis is defined as "a condition in which . . . the entire thoracolumbar spine or the entire spine is fixed in flexion or extension" and that the Veteran's thoracolumbar extension was recorded as 10 degrees during the 2009 and 2013 VA examination.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5242, Note 5.  A finding of unfavorable ankylosis also requires, in addition to fixed flexion or extension, "one of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Id.  The evidence of record does not indicate the Veteran suffers from one of these issues as a result of his thoracolumbar spine's extremely limited extension.  As such, the Board finds that the Veteran's extension of the thoracolumbar spine to 10 degrees does not approximate ankylosis and the level of disability is adequately compensated by the currently assigned 40 percent disability rating.  Id.  

Additionally, the provisions for evaluating IVDS are also not for application because the 2013 examiner specifically noted that IVDS was not demonstrated.  Even if the presence of IVDS was shown, it is noted that there is no evidence of any incapacitating episodes with bed rest prescribed by a physician as a result of such.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  

The Veteran is competent to report his observable symptoms, including constant, chronic back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The probative and detailed findings of the VA examiners, based upon consideration of the Veteran's subjective reports and the medical evidence of record, document his limited thoracolumbar range of motion, with complaints of painful motion that is contemplated by the assigned 40 percent disability rating for limited range of motion with pain.  See 38 C.F.R. § 4.59 (2015).  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a disability rating in excess of 40 percent for any period on appeal.  See 38 C.F.R. § 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 40 percent for postoperative residuals of HNP with laminectomy at L4-5 for the period on appeal.  The preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 40 percent for the low back disorder; there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's lower back disability are fully contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular evaluation for postoperative residuals of HNP with laminectomy at L4-5 is not warranted.  
38 C.F.R. § 3.321(b)(1) (2015).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 40 percent for the postoperative residuals of HNP with laminectomy at L4-5 is denied.  


REMAND

As to the claims of entitlement to a ratings in excess of 10 percent for radiculopathy of the RLE and LLE, it is noted that subsequent to the SSOC that was issued in January 2015, the Veteran submitted a private EMG report dated in February 2015 wherein he complained of continued leg numbness.  He has not submitted a waiver of RO consideration of the new evidence, and it is noted that he submitted his substantive appeal in 2010, prior to February 2, 2013.  (See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 which amends 38 U.S.C. § 7105 by adding new paragraph (e), which states that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.)  Thus, under the circumstances of this case, those claims must be remanded to the RO for readjudication with consideration of the newly received evidence.  

Moreover, it is noted that the claim of entitlement to service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities has not been adequately developed or medically addressed.  Specifically, the Board's May 2013 remand called for a VA examiner to set forth in detail all manifestations of injuries sustained due to falls resulting from the service-connected disabilities.  Review of the 2013 VA spine examination report reflects that this medical question was not addressed.  Moreover, as noted in the file, the RO failed to address this claim as evidenced by the January 2015 rating decision that was issued.  Of record is a September 2015 VA FORM 21-6789 (deferred rating decision) whereupon it was noted by the RO that this claim still needed to be addressed.  

The claim for a TDIU was addressed by VA examiners in their 2013 report.  Each physician provided an opinion as to whether the Veteran could be gainfully employed based on his service-connected conditions.  However, as the service connection claim for secondary disorders must still be adjudicated, the claims continue to be inextricably intertwined and must be addressed upon remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Moreover, it is noted that the Veteran has not received VCAA notification as to these two claims.  

These deficiencies must be addressed upon remand.  Accordingly, the case is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014), and any other applicable legal precedent.  Such notice should specifically apprise the Veteran of the evidence and information necessary to substantiate his claims for service connection and TDIU and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  The AOJ should also ensure that any supplemental VCAA notice is in compliance with the guidance set forth in Dingess/Hartman.  A record of this notification must be incorporated into the claims file.  

The Veteran should be sent, and asked to complete and return, an application form for TDIU.

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in his electronic claims folder.  

3.  Following completion of the above, furnish the Veteran's claims file, including a copy of this REMAND, to the September 2013 VA examiner (or another qualified examiner, if the September 2013 examiner is unavailable) to provide an addendum to the 2013 report.  The examiner should specifically state in his addendum that pertinent documents in the claims file have been reviewed, including this REMAND order as well as his previous VA examination report.  

An additional examination should be scheduled if deemed necessary by the examiner.  

The examiner must respond to the following:

Identify and set forth in detail all manifestations of injuries sustained due to falls resulting from the service-connected back and/or radiculopathy of the right and left lower extremities.  It is noted that the Veteran has testified that he injured his shoulder in a fall associated with his back disorder.  (Hr. tr. at pg. 16.)  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any injuries sustained were proximately due to or the result of the service-connected postoperative residuals of HNP with laminectomy at L4-5 and radiculopathy of the bilateral lower extremities.

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted to include arranging any further examination(s) or obtaining any further medical opinion(s), readjudicate the Veteran's claims for ratings in excess of 10 percent for radiculopathy of the RLE and LLE, entitlement to service connection for residuals of injuries sustained due to falls secondary to service-connected disabilities, and entitlement to a TDIU.  

If any benefit sought on appeal continues to be denied, furnish to the Veteran and his representative a SSOC that reflects consideration of all evidence made a part of the record since issuance of the January 2015 SSOC and afford them a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


